DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application was filed on August 19, 2020 and is a 371 of PCT/EP2019/054035 filed on February 29, 2019 which claims priority to EP18157464.1 filed on February 19, 2018.

Election / Restriction
Applicant’s election without traverse of Group I, claims 16-32, in the reply filed on January 13, 2022 is acknowledged.
 
Status of the Claims
	Claims 16-35 are pending. Claims 33-35 are withdrawn as being drawn to nonelected subject matter. Claims 16-32 are examined.

Drawings
The drawings are objected to because neither Figure 2 nor the specification describes the sequences in the Figure to clarify which SEQ ID NO is associated with .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 28, 31 and 32 are objected to because of the following informalities:  
Claim 28 is missing “of” after the second “comprise or consist”.
Claims 31 and 32 contain the phrase “comprises additionally”. This claim should either read “additionally comprises” or “comprises additional”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 claims a method for identifying but does not include an identifying step. It is unclear how the objective set forth by the preamble is accomplished by the process steps. That is, it is unclear whether Applicant intends to claim all embodiments which include the steps of carrying out a nucleic acid amplification reaction, and assessing the product, or if applicant intends that something further should be practiced. If it is the latter, the claim is missing a clear step to accomplish the goal of the method. In particular, it is not clear that 
Claim 16 contains the term “assessing”. It is unclear what Applicant intends to claim. The specification defines assessing the product of the amplification reaction product as encompassing any means of interrogating a nucleic acid amplified product. It is unclear what the practitioner is assessing. It is unclear whether the practitioner is looking for the presence of a product, the amount of a product, or something else. Moreover, claim 17 requires assessing the product by analyzing a melting curve, but there is no rtPCR required in claims 16 or 17. The metes and bounds of the claims are not clear. Appropriate correction is required. Claims 17-32 are rejected because they depend on claim 16.
Claim 16 contains the limitation “dermatophytes and/or nucleic acids thereof”. The claim embodies a nucleic acid amplification reaction comprising a dermatophyte and/or nucleic acids thereof, meaning the reaction could include only the dermatophyte and not the nucleic acid. It is unclear how nucleic acid amplification will take place without using nucleic acids. Appropriate correction is required. Claims 17-32 are rejected because they depend on claim 16.
Claim 18 references an “identified dermatophyte”. This term lacks antecedent basis. There is no identified dermatophyte previously referred to in claim 18 or in a previous claim on which claim 18 depends. As discussed above, there is no identifying step in claim 16, thus there are no dermatophytes 
The term “sufficient” in claims 22, 23, 25 and 26 is a relative term which renders the claim indefinite. The term “sufficient sequence diversion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular the claims are attempting to perform a melting curve analysis to determine sequence diversion between one or more dermatophyte species. However, the claim appears to be attempting to limit regions of the ESTRP gene sequence and primers to ones that can perform such determination, however, the claims do not provide which primers are capable of such determination nor which ESTRP sequence area would have diversion between species. Appropriate correction is required. 
Claim 27 is indefinite as being both incomplete, by its dependence on a cancelled claim; and for lack of antecedent basis for its limitation (“The method …”) which is not present in canceled base claim 1. Amending claim 27 to refer to a claim which recites the method, or deleting the claim, would obviate the rejection. Claim 28 is rejected because it depends on claim 27.
Claims 27, 29 and 32 contain the limitation “with reference to”. Claims 27-30 and 32 also contains the limitation “according to”. The meaning of these limitations is unclear. It is unclear whether the nucleotides are based on SEQ ID NO: 19 or some different, unidentified strain. As such it is not clear the structure recited from “between nucleotides 1 and 250…”. It is not clear if the recitation is 
Claims 28, 30 and 32 contain the limitation “comprise or consist of”. It is unclear what Applicant intends to claim. Primers that comprise a nucleic acid sequence are not necessarily the same as primers that consist of a nucleic acid sequence. Primers that consist of a nucleic acid sequence are limited to just the nucleic acid sequence, whereas primers that comprise a nucleic acid sequence can have additional nucleotides included in the primer. The scope of the claims is unclear. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the step of “assessing the product”. This judicial exception is not integrated into a practical application because the step can include a visual assessment of the amplification 
Question 1
	The claimed invention is directed to a process that involves abstract ideas.
Question 2A – Prong 1
	The claims are directed to abstract ideas.
	Claim 16 is directed towards identifying dermatophytes by carrying out a nucleic acid amplification reaction and assessing the product of the amplification reaction.
	The steps of assessing the products of the amplification reaction and determining the presence of and/or differentiating between dermatophytes (claim 21) are abstract ideas. These steps do not require an active step, but rather can be performed in the human mind, such as by looking at data from a database or reviewing a report with information about the amplification data in a sample. Methods which can be performed in the human mind or by a human using a pen and paper are considered abstract ideas. Thus, the assessing and determining steps are abstract ideas.
Question 2A – Prong 2
The judicial exceptions are not integrated into practical application because the claims do not recite additional elements that integrate the exceptions into practical applications of the exceptions. Claims 16 and 21 require the additional step of carrying out a nucleic acid amplification reaction on a sample suspected of comprising one or more dermatophytes and/or nucleic acids thereof. The claim(s) does/do not include  
	Claims 17-20 do not add meaningful limitations to the abstract ideas. 
	Accordingly, the claims are directed to judicial exceptions.
Question 2B
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the claims do not add a specific limitation other than what is well-understood, routine and conventional in the field. The art teaches amplifying nucleic acid with PCR using fungus specific primers and detecting fungus specific gene sequences (WO 2006/133701 to Brillowska-Dabrowska (2006) p. 5, ll. 1-5).	When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or transformation of a particular article, in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed. Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g, Alice Corp. v. CLS Bank Intl, 134 S. Ct. 2347, 2358-59 (2014)).
Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the judicial exceptions themselves. The 
For those reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.
Thereby, to ascertain whether the written description requirement is met for a genus claim, it is first determined whether a representative number of species have been described by their complete structure. It is then determined whether a representative number of species have been defined by other identifying characteristics.
The claims requires primers that hybridize with a nucleic acid molecule encoding a dermatophyte extracellular serine/threonine-rich protein (ESTRP gene) and functionally identifies one or more dermatophytes. The ESTRP gene of the present invention is with reference to the ESTRP gene from T. verrucosum strain HKI 0517 (SEQ ID NO: 19) (instant specification p. 9, ll. 13-14). 
	The claims as broadly written encompass a significantly large genus of nucleic acid primers and nucleic acid probes which are not defined in terms of their overall nucleotide sequence or length or by any other relevant structural characteristics in order to determine which primers and probes would identify one or more dermatophytes. 
The specification describes the primers of SEQ ID NO: 1 and/or 2 as forward primers and the primers of SEQ ID NO: 3 and/or 4 as reverse primers for the first 
The specification does not describe any other primers or probes or nucleic acids related to the ESTRP gene in terms of any other relevant identifying characteristics. In particular the specification does not provide the critical structures for primers and probes within ESTRP that functionally identifies one or more dermatophytes. 
Given the breadth of the claims as encompassing a much larger genus that additionally comprises primers and probes that hybridize to any sequence of the ESTRP gene, the disclosure in the specification is insufficient to establish that Applicant was in possession of a representative number of genetic regions in this broadly claimed genus as the specification does not describe the critical nucleotides within such a genus to identify one or more dermatophytes or distinguish thereof.
The specification describes methods for assaying nucleic acids and for generating primers and probes (instant specification p. 29, ll. 13-24). However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed’).
	
Thereby, a showing of how to potentially identify and make other primers, probes and nucleic acids is not sufficient to establish that Applicants were in possession of the invention as broadly claimed that functionally identify one or more dermatophytes.
The decisional law in this area has been very consistent. The Federal Circuit in Lilly, Fiers, Rochester and many other cases has determined that the written description issue applies to situations where the definition of the subject matter of the claims fails to provide description commensurate with the genus. As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y.) stated “In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a necessary component of the invention.” This is similar to the current situation since the breadth of the current claims encompasses primers, probes and nucleic acids which the present inventors were not in the possession of, or which were not known to the inventors.
As noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that:


Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision.
	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of the broadly claimed primers and probes that would functionally identify one or more dermatophytes. Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of primers, probes and nucleic acids which are not described in the specification.

CONCLUSION

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request                                                                                                                                                                                                         
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L. OVERLY/Examiner, Art Unit 1634                                                                                                                                                                                                        
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634